01/08/2020                           WEDNESDAY                                         Judge Trish M Brown
9:00 AM 19-30351 tmb 13 bk           Melody Dawn Taylor
                                     Continued Hearing on Objection to Claim 3 of Frederick W
                                     Kreidler IRA LLC and ORDER and NOTICE Thereon (pjk) (61)
                                     Melody Dawn Taylor - db      ~D A TROUTMAN
                                     Frederick W. Kreidler IRA, LLC - er TROY SEXTON
                                     Wayne Godare - tr




Evidentiary Hearing:          Yes:   D           No: ✓




Order to be prepared by:   D Clerk's Office D   Chambers   D
DOCKET ENTRY:




                                                                       Run Date:       01/08/20
                            Case 19-30351-tmb13          Doc 75   Filed 01/08/20
